Hill, J.
1. Where a husband flies suit for divorce against his wife, and the latter, while the divorce suit is pending, flies a petition in the same court, to a regular term, for permanent and temporary alimony, the pendency of the divorce suit cannot be successfully pleaded as a bar to the award of temporary alimony. Civil Code, § 2976. The judgment complained of was supported by evidence, and will not be reversed.
2. The petition for alimony makes reference' to the pending divorce suit. Without deciding whether thereby the alimony proceeding becomes a cross-action or is incidental to the divorce suit, there is simultaneously pending in the same court both a divorce proceeding and an application for permanent and temporary alimony, either one of which is a basis of jurisdiction for the judgment awarding temporary alimony.

Judgment affirmed.


All the Justices coneicr, except Atlcinson, J., absent.